Citation Nr: 1102481	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-39 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for degenerative changes of the right knee with meniscal tear.  

2.  Entitlement to an increased rating in excess of 10 percent 
for anterior cruciate deficiency, right knee, status-post 
anterior cruciate ligament reconstruction.  

3.  Entitlement to an increased rating in excess of 10 percent of 
unfavorable ankylosis of the left middle (long) finger, residuals 
of dislocation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1976 to June 
1989.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2007 and May 2008 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which, in pertinent part, granted an 
increased rating of 10 percent for anterior cruciate deficiency, 
right knee, effective November 1, 2006, denied entitlement to an 
increased rating in excess of 10 percent for degenerative changes 
of the right knee, and denied entitlement to an increased rating 
in excess of 10 percent for unfavorable ankylosis of the left 
middle (long) finger, residuals of dislocation.  

The Veteran provided testimony before a Decision Review Officer 
(DRO) at the RO in November 2008 and before the Board in a 
videoconference hearing in March 2010.  Transcripts of both 
hearings are of record.  

During the hearing, the Veteran withdrew the appeal of 
entitlement to a temporary total rating based on surgical 
treatment necessitating convalescence beyond October 31, 2006.  
Therefore, this issue is no longer before the Board.  38 C.F.R. § 
20.204 (2010).  

The Veteran submitted new evidence along with a waiver of Agency 
of Original Jurisdiction (AOJ) consideration to the Board 
following the March 2010 videoconference hearing.  The Board has 
accepted this additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for a left 
ankle disability, to include as due to service-connected 
right knee disabilities, was raised by the Veteran in a 
September 2009 statement.  This issue has not been 
adjudicated by the AOJ.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In response to a July 2008 records request, the RO received a CD-
ROM from the Social Security Administration (SSA).  A February 
2008 SSA Disability Determination listed osteoarthritis of the 
knees status post surgery and status post fusion of the fingers 
among the disabilities considered in making the determination 
that benefits were warranted.  Therefore, the records on the CD-
ROM are relevant and must be considered by the RO.

The subsequent statements of the case in September 2009 did not 
list the SSA records among the considered evidence and did not 
discuss what the SSA records contained.  The records on this CD 
have not been printed and associated with the claims file.  It 
does not appear that the SSA records on the CD-ROM were 
considered by the RO.

Furthermore, the Veteran stated during the March 2010 
videoconference hearing that his right knee disabilities have 
worsened since the last VA examination in March 2008.  A Veteran 
is entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is 
competent to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the 
Veteran must be provided a new VA examination to determine the 
current severity of his right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.   Print the SSA records included on the 
CD-ROM and associate them with the claims 
file.  

2.  Once the SSA records have been associated 
with the claims file, afford the Veteran a VA 
examination to evaluate the current severity 
of his service-connected right knee 
disabilities.  The claims folder must be made 
available to the examiner in conjunction with 
the examination and the examiner should 
acknowledge in the examination report or in 
an addendum that the claims folder was 
reviewed.

The examiner should provide an opinion as to 
the severity of the service-connected 
symptomatology and its impact on occupational 
and social functioning, apart from that 
attributable to non-service connected 
disabilities.      

The rationale for all opinions should be 
provided.

3.  Readjudicate the issues on appeal, 
considering all evidence, including the SSA 
records and the new VA examination.  If the 
benefits sought on appeal are not fully 
granted, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. L. Wallin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


